Citation Nr: 0517783	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's service connection claim for PTSD, finding that no 
new and material evidence had been submitted.

In February 2000, the veteran presented testimony before a 
rating board specialist sitting at the RO.  The transcript is 
associated with the claims folder and has been reviewed.

According to his September 2000 substantive appeal, the 
veteran also requested the opportunity to present testimony 
in support of his claim at a personal hearing before a 
Veterans Law Judge sitting at the RO.  However, on a form 
received in January 2002, the veteran indicated that he 
wished to cancel the hearing request.  

In April 2002, the RO informed the veteran that the attorney 
whom he chose to represent him was no longer authorized to 
represent claimants before the VA.  The RO advised the 
veteran that he may select a new representative (from a 
service organization or a different private attorney) or 
continue his claim unrepresented.  The veteran did not 
respond and there is no indication that he selected a new 
representative.  The Board, therefore, has concluded that the 
veteran wishes to represent himself in this appeal.

In August 2003, the Board remanded the case for issuance of a 
VCAA letter.  The case is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The December 1996 rating decision denied, in pertinent 
part, service connection for PTSD on the basis that there was 
no evidence of a verified stressor during the veteran's 
period of active service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

3.  The veteran petitioned to reopen his service connection 
claim for PTSD in 1999.

4.  Evidence received since the December 1996 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim 
for PTSD.  

5.  Resolving any doubt in the veteran's favor, the veteran's 
diagnosis of PTSD has been linked to a verified in-service 
stressor.  


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  Evidence received since the December 1996 rating decision 
that denied service connection for PTSD is new and material, 
and the veteran's service connection claim for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  

3.  PTSD had its onset during active wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and ultimately granting service connection 
for PTSD.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a December 1996 decision, the RO denied, in pertinent 
part, the veteran's service connection claim for PTSD, and 
the veteran was notified of this decision in the same month.  
The veteran did not file a timely appeal and that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

Since the December 1996 rating decision is final, the 
veteran's service connection claim for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection claim for 
PTSD in 1999, therefore the amended regulation is not 
applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for PTSD was a December 1996 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the December 1996 decision.  

The RO, in its December 1996 rating decision, denied service 
connection for PTSD on the basis that there was no evidence 
of a verified stressor related to the veteran's period of 
active service.  Thus, in this case, to be new and material, 
there must be evidence of a verified stressor.  

Evidence received prior to the December 1996 rating decision 
includes service medical records, service personnel records, 
the veteran's contentions, VA treatment records, private 
medical records, and a February 1996 VA examination report 
showing a diagnosis of PTSD.  

Evidence received since the December 1996 rating decision 
includes VA medical evidence, various magazine articles, a 
hearing transcript, the veteran's contentions, and evidence 
from the Center for Unit Records Research.  Specifically, the 
Center for Unit Records Research provided historical reports 
documenting an August 1971 enemy rocket attack against Da 
Nang Air Force Base, 90 feet east of a building in the 
compound of the veteran's squadron.  This evidence was not 
previously of record, and it bears directly and substantially 
upon the specific matter under consideration because it 
corroborates a stressor described the veteran.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  On review, it does not 
appear that the RO ever considered this new evidence in its 
January 2005 supplemental statement of the case, however the 
Board finds that the veteran is not prejudiced by the Board's 
consideration of this evidence in the first instance, given 
the favorable outcome of the veteran's service connection 
claim herein.  Bernard, supra.

Service Connection Claim for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §  3.303(d) (2004).  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004); see Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

The veteran contends that he is entitled to service 
connection for PTSD.  VA examination report dated in February 
1996 shows a diagnosis of PTSD which conforms to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), thereby satisfying the first 
element of the veteran's service connection claim.  See 38 
C.F.R. § 4.125(a).

Service personnel records confirm that the veteran served in 
Da Nang, Vietnam from August 1971 to August 1972.  His 
military occupational specialty was carpenter specialist.  
Awards and decorations include the National Defense Service 
Medical, Vietnam Service Medal, Republic of Vietnam Campaign 
Medal, Air Force Commendation Medal, Air Force Good Conduct 
Medal, and Air Force Longevity Service Award.  The veteran 
did not receive any awards or decorations indicating 
participation in combat, therefore verification of his 
claimed stressors is required.  

A review of the veteran's statements reveals the following 
claimed in-service stressors:  While stationed in Da Nang, 
his unit, the 554th Red Horse Division, came under attack 
from enemy rocket fire sometime between August and October 
1971.  At that time, the veteran was working heavy 
construction and was out in the open with nowhere to hide.  
He also described an instance where some barracks on the Da 
Nang Airfield took a direct hit late one night.  During his 
February 1996 examination, the veteran reported an enemy 
attack in Phu Can in addition to the attacks in Da Nang.  

On review, the Board finds that there is evidence 
corroborating the veteran's statements and testimony 
regarding an in-service stressor.  Although the Center for 
Unit Records Research was unable to locate the unit histories 
for the veteran's unit, it was able to locate an extract from 
the historical report submitted by the 366th Tactical Fighter 
Wing.  The 366th unit was located at Da Nang Air Force Base 
from July 1971 through September 1971.  As discussed above, 
this historical report revealed that in late August 1971, 
there was an enemy rocket attack in Da Nang Air Force Base, 
and a 122 m.m. rocket made its impact 90 feet east of a 
building located in the Red Horse Compound, damaging two 
communications vans and one cargo van.  No casualties were 
noted. 

Since the veteran's alleged stressor involves seeing rocket 
attacks, the Board relies on Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In Pentecost, the Court determined that 
unit records showing that a base had been under rocket attack 
while the veteran was stationed there were sufficient to 
corroborate the veteran's account of having come under enemy 
fire.  

During the February 1996 VA examination, the examiner's 
diagnosis of PTSD was based on two specific stressors, one of 
which (attack in Phu Can) has not been verified.  However, on 
review, the RO only requested verification of the claimed 
stressor that took place in Da Nang (see November 2001 
letter).  The other stressor was very similar in type 
(exposure to enemy rocket fire).  Resolving all doubt in the 
veteran's favor, entitlement to service connection for PTSD 
is granted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's service connection claim for PTSD.

Service connection for PTSD is granted.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


